Citation Nr: 0321176	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  00-24 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty in the Marine Corps from 
July 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for post-traumatic stress disorder.  


REMAND

This case was certified to the Board in July 2002.  However, 
the veteran's substantive appeal (VA Form 9) was received in 
November 2000, six days after the effective date of the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  See also 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326) (regulations implementing the VCAA.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not the subject of a final decision by 
VA as of that date.  See VAOPGCPREC 11-00, 66 Fed. Reg. 
33,311 (2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  

It does not appear that the RO informed the veteran of his 
rights under the VCAA between the date of enactment of the 
Act and the time that his case was certified to the Board.  
The necessary notifications under the VCAA must be 
undertaken.  

Moreover, after the case was certified to the Board, it was 
determined that additional development of the evidentiary 
record was indicated.  Development was therefore undertaken 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), which became 
effective with respect to appeals such as this one that were 
pending before the Board on February 22, 2002.  See 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002).  Additional evidence, which 
consisted of a CD-Rom containing the history of the veteran's 
unit in Vietnam, was received from the Marine Corps 
Historical Center in June 2003 and was associated with the 
claims file.  

Prior to February 22, 2002, if the Board accepted evidence 
not already considered by the RO, either submitted to the 
Board by the appellant or referred to the Board by the RO, 
the VA's regulations required the Board to refer such 
evidence to the RO for initial consideration and preparation 
of a supplemental statement of the case unless the appellant 
(or his representative) waived in writing initial 
consideration by the RO or unless the Board granted the 
benefit sought.  See 38 C.F.R. § 20.1304(c) (2001).  The 
final rule that took effect on February 22, 2002, eliminated 
that provision.  See 38 C.F.R. § 20.1304 (2002) (eliminating 
waiver requirement).  As a result of the amendments made by 
the final rule, the Board could accept or obtain evidence not 
considered by the RO when the RO decided the claim being 
appealed and consider that evidence in making its decision 
without referring that evidence to the RO for initial 
consideration or obtaining the appellant's waiver.  38 C.F.R. 
§§ 19.9(a)(2), 20.1304 (2002).  Because the Board could 
obtain or accept evidence and consider it without referring 
it to the RO for initial consideration, no supplemental 
statement of the case relating to such evidence needed to be 
issued.  Rather, the appellant was furnished a copy of the 
evidence obtained and provided with the opportunity to submit 
additional relevant evidence or argument within 60 days of 
the date of the Board's notification.  See 38 C.F.R. § 
20.903(b).  

The Board initiated development requesting the history of the 
veteran's unit in Vietnam in March 2003.  In May 2003, the 
United States Court of Appeals for the Federal Circuit held 
that 38 C.F.R. § 19.9(a)(2) was invalid partly because, in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, it allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver of initial RO consideration.  The Federal Circuit held 
that this was contrary to the requirement of 38 U.S.C. § 
7104(a) that "[a]ll questions in a matter which . . . is 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary."  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1341-42 
(Fed. Cir. 2003).  Under the law, final decisions on appeals 
to the Secretary are made by the Board.  38 U.S.C.A. § 
7104(a) (West 2002).  

In view of the foregoing, and to accord the veteran every due 
process consideration, this case is REMANDED for the 
following action:  

1.  The RO should review the claims folder 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A is satisfied to 
the extent possible.  See 38 C.F.R. § 
3.159.  

2.  The RO should then review the 
evidence associated with the claims 
folder since the statement of the case 
furnished to the veteran and his 
representative in September 2000 and, 
after undertaking any further indicated 
development, readjudicate the claim for 
service connection for post-traumatic 
stress disorder.  

3.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



